UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-4388


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MONROE HERRING, a/k/a Money,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District   of  North   Carolina, at   Statesville. Richard L.
Voorhees, District Judge. (5:05-cr-00202)


Submitted:    April 30, 2009                  Decided:   May 18, 2009


Before MICHAEL, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Matthew R. Segal,
FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC., Asheville,
North Carolina, for Appellant. Gretchen C. F. Shappert, United
States Attorney, Adam Morris, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Monroe Herring pled guilty, without a plea agreement,

to one count of conspiracy to possess with intent to distribute

cocaine and cocaine base, in violation of 21 U.S.C. §§ 846, 851

(2000).       The district court sentenced Herring to 240 months’

imprisonment.         On appeal, Herring contends that the district

court’s imposition of the statutory mandatory minimum sentence

was improper because the court erroneously denied a sentencing

reduction under the “safety valve” provision of the Sentencing

Guidelines.       See 18 U.S.C.A. § 3553(f) (West 2000 & Supp. 2007);

U.S.     Sentencing     Guidelines           Manual          (“USSG”)    §     5C1.2    (2005).

Herring also asserts that he received ineffective assistance of

counsel.

              We reject Herring’s assertion that the district court

erred    in   failing      to    apply       the    safety       valve       provision.        The

safety    valve   requires        a    district          court    to    impose    a    sentence

within    the   applicable        guideline             range    without      regard     to    any

statutory       minimum         sentence           if     a     defendant        meets        five

requirements.         18    U.S.C.       §    3553(f).           The     requirements         are:

(1) the defendant has no more than one criminal history point,

(2) the defendant did not use violence or credible threats of

violence or possess a firearm in connection with the offense,

(3)    the    offense   did      not     result         in    death     or    serious     bodily

injury, (4) the defendant was not an organizer or leader of

                                               2
others in the offense, and (5) the defendant provided truthful

information to the government concerning the crime.               Id.     To

satisfy the fifth requirement, the defendant must “truthfully

provide[] to the Government all information and evidence the

defendant has concerning the offense or offenses that were part

of the same course of conduct or of a common scheme or plan.”

Id. § 3553(f)(5).       This provision requires more than accepting

responsibility for one’s own acts; it requires a defendant to

disclose all he knows concerning both his involvement and that

of any co-conspirators.       United States v. Ivester, 75 F.3d 182,

184 (4th Cir. 1996).        The burden is on the defendant to prove

that all five safety valve requirements have been met.              United

States v. Beltran-Ortiz, 91 F.3d 665, 669 (4th Cir. 1996).               The

district court’s determination of whether a defendant satisfied

the safety valve requirements is a question of fact reviewed for

clear error.        United States v. Wilson, 114 F.3d 429, 432 (4th

Cir. 1997).

            After    considering    Herring’s    written   disclosures   and

evidence offered at the sentencing hearing, the district court

concluded     that     Herring’s    statements     were    incomplete    and

untruthful.    We conclude this finding was not clearly erroneous.

Moreover, contrary to Herring’s argument, the Government was not

required to debrief him.           Beltran-Ortiz, 91 F.3d at 669 n.4;

Ivester, 75 F.3d at 185-86.         Thus, the denial of a safety valve

                                      3
reduction below the statutory minimum based on Herring’s failure

to provide full, truthful information was not erroneous.

              Next,    Herring      argues      that    his    original    attorney

provided ineffective assistance by moving to withdraw Herring’s

guilty plea based on her misapprehension of the evidence against

him.       Claims of ineffective assistance of counsel are generally

not cognizable on direct appeal.              See United States v. King, 119

F.3d 290, 295 (4th Cir. 1997).                Rather, to allow for adequate

development of the record, a defendant must bring his claim in a

28   U.S.C.    § 2255     (2000)    motion.       See   id.;    United    States   v.

Hoyle, 33 F.3d 415, 418 (4th Cir. 1994).                      An exception exists

when the record conclusively establishes ineffective assistance.

United States v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999);

King, 119 F.3d at 295.           Although former counsel’s admissions are

troubling, *     our    review      of    the     present      record     does     not

conclusively      establish        that   counsel       was    ineffective.         We

therefore       decline     to      consider       Herring’s      allegation       of

ineffective assistance of counsel at this juncture; the claim

may be raised, however, in a § 2255 motion.




       *
       Herring is represented by new counsel on appeal.     The
attorney who represented him in the district court has informed
the court that she believes she provided ineffective assistance
to Herring.



                                          4
            Accordingly,     we   affirm    Herring’s        conviction    and

sentence. We dispense with oral argument because the facts and

legal    contentions   are   adequately    presented    in    the    materials

before   the   court   and   argument   would   not    aid   the    decisional

process.

                                                                      AFFIRMED




                                    5